Citation Nr: 1638017	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a myocardial infarction.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a cerebrovascular accident.  

5.  Entitlement to service connection for the residuals of a myocardial infarction.  

6.  Entitlement to service connection for prostate cancer.  

7.  Entitlement to service connection for diabetes mellitus.  

8.  Entitlement to special monthly compensation due to the need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from 
March 1968 through December 1971.  His primary duties were as a press information man.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2015, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for the residuals of a myocardial infarction, prostate cancer, and diabetes mellitus; whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a cerebrovascular accident; and entitlement to special monthly compensation (SMC) due to the need for the regular aid and attendance of another person are REMANDED to the Agency of Original Jurisdiction.   


FINDINGS OF FACT

1.  An unappealed August 2007 rating decision denied service connection for the residuals of a myocardial infarction.  

2.  Evidence associated with the record since the August 2007 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for the residuals of a myocardial infarction. 

3.  An unappealed May 2008 rating decision denied service connection for prostate cancer.  

4.  Evidence associated with the record since the May 2008 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for prostate cancer. 

5.  An unappealed August 2007 rating decision denied service connection for diabetes mellitus.

6.  Evidence associated with the record since the August 2007 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The August 2007 rating decision, which denied service connection for the residuals of a myocardial infarction, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a myocardial infarction.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The May 2008 rating decision, which denied service connection for prostate cancer, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The August 2007 rating decision, which denied service connection for diabetes mellitus, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for the residuals of a myocardial infarction,  prostate cancer and diabetes mellitus, claims which are the subject of a previous final denial.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For certain disabilities, for a Veteran who service in Vietnam during the Vietnam era or has verified exposure to herbicide agents, service connection may be presumed to be the result of inservice exposure to herbicides.  Those disabilities include ischemic heart disease (including old myocardial infarction), diabetes mellitus, and prostate cancer and must become manifest to a degree of at least 10 percent at any time following the last exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309 (2015);75 Fed. Reg. 53,202 (2010).  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  Aggravation requires that there be an increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310 (2015).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for the residuals of a myocardial infarction, prostate cancer, or diabetes mellitus.  The claims of entitlement to service connection for the residuals of a myocardial infarction and diabetes mellitus were denied by the RO in August 2007.  The claim of entitlement to service connection for prostate cancer was denied by the RO in May 2008.  The Veteran was notified of each of those decisions, and of his appellate rights.  However, he did not perfect an appeal with respect to any of those decisions.  Accordingly, those decisions became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.192 (2007).  In September 2010, the Veteran filed an application to reopen those claims.  

In August 2007 and May 2008, the Veteran contended that his diabetes mellitus and prostate cancer were the result of his exposure to herbicides while he was stationed in Okinawa, Japan.  He stated that he had been exposed when he was around planes which had returned from Vietnam.  He also noted that he had been exposed when a barrel of Agent Orange had accidently opened.  However, those incidents could not be corroborated.  There was no evidence showing that the Veteran had ever been exposed to herbicides, either in Okinawa, Vietnam, or otherwise.  In fact, the Veteran did not contend, and the evidence did not show, that he had ever been to Vietnam.  The evidence was negative for any findings of diabetes mellitus or prostate cancer in service or for many years thereafter, nor was there any evidence of a nexus between either of those disorders and service.  The Veteran also contended that his myocardial infarction was a result of diabetes.  However, absent a grant of service connection for diabetes, the Veteran could not meet the criteria secondary service connection for a myocardial infarction.  Therefore, service connection was denied for the residuals of a myocardial infarction, diabetes mellitus, and prostate cancer.  Because they were not appeals, those decisions became final.  

In June 2010, the Veteran requested that the VA reopen claims for service connection for the residuals of a myocardial infarction, prostate cancer, and diabetes mellitus.  In that request, in subsequent correspondence, and during the hearing, the Veteran continued to maintain that his myocardial infarction, prostate cancer, and diabetes mellitus were the result of his exposure to herbicides.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  

When a Veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has presented new and material evidence.  38 C.F.R. § 3.156 (2015).  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining whether it is material.  Justus v. Principi 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

Evidence added to the record since the RO decisions in August 2007 and May 2008, includes a June 2012 statement in which the Veteran stated that he had gone to Vietnam on several occasions as a reporter for American Forces Network.  The additional evidence also includes the transcript of a hearing before the undersigned Veterans Law Judge.  The Veteran testified that he had gone to Vietnam multiple times to cover stories which were printed in the Stars and Stripes.  In addition, he testified that he remembered an Army friend, A. G., who he met in Vietnam could support his claims.  Those reports are new because the Veteran had not previously asserted that he had been on the ground in Vietnam.  They are also plausible, considering his duties as a press information man.  Presuming the credibility of those statements for the purpose of determining whether they are material, the Board finds those reports credible for the limited purpose of ascertaining its materiality.  They are neither cumulative nor redundant of the evidence of record in August 2007 or May 2008 and, when considered with the evidence previously of record, raise a reasonable possibility of substantiating the claim of entitlement to service connection for the residuals of a myocardial infarction, prostate cancer and diabetes mellitus.  Therefore, they are sufficient to reopen the claims; and to that extent, the appeal is granted.  

ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for the residuals of a myocardial infarction.  To that extent only, the appeal is granted.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for prostate cancer.  To that extent only, the appeal is granted.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus.  To that extent only, the appeal is granted.


REMAND

VA must perform a de novo review of the record and evaluate the merits of the claims of entitlement to service connection for the residuals of a myocardial infarction, prostate cancer and diabetes mellitus.  Elkins v. West, 12 Vet. App. 209 (1999).  It would be premature for the Board to do so prior to the RO, as that action could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran also seeks entitlement to service connection for the residuals of a cerebrovascular accident, as a result of diabetes mellitus.  That claim was denied in the RO's August 2007 rating action, and that decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.192 (2007).  The Veteran also seeks to reopen that claim.  In addition to secondary service connection, he contends that his residuals of a cerebrovascular accident are a result of exposure to herbicides.  

Finally, the Veteran contends that he is entitled to SMC due to a need for the aid and attendance of another person due to his service-connected disabilities.  He notes that both of his legs have been amputated due to diabetes mellitus.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a cerebrovascular accident and the issue of entitlement to SMC due to the need for aid and attendance are inextricably intertwined with the issues of service connection for diabetes mellitus.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, those issues will be held in abeyance pending resolution of the issue of entitlement to service connection for diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


